 



Exhibit 10.2
AMENDMENT No. 3 TO SECURED LOAN AGREEMENT
     AMENDMENT TO SECURED LOAN AGREEMENT (this “Amendment”) dated as of
December 21, 2007 among WESTLB AG, NEW YORK BRANCH (the “Lender”), U.S. BANK
NATIONAL ASSOCIATION, a national banking association (the “Collateral Agent” and
“Securities Intermediary”), LEASE EQUITY APPRECIATION FUND II, L.P., a Delaware
limited partnership (“LEAF” or the “Seller”), LEAF FINANCIAL CORPORATION, a
Delaware corporation (the “Servicer”), LEAF FUNDING INC., a Delaware corporation
(the “Originator”) and LEAF FUND II, LLC, a Delaware limited liability company
(the “Borrower”).
W I T N E S S E T H:
     WHEREAS, the parties hereto are parties to the Secured Loan Agreement,
dated as of June 1, 2005 (as modified, amended or supplemented from time to
time, the “Secured Loan Agreement”);
     WHEREAS, pursuant to Section 14.04 of the Secured Loan Agreement, the
parties hereto wish to amend the Secured Loan Agreement and hereby agree that
the Secured Loan Agreement is hereby amended; and
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     SECTION 1. Definitions.
     (a) Whenever used in this Amendment, capitalized terms used and not
otherwise defined herein shall have the meanings set forth in Appendix A to the
Secured Loan Agreement.
     (b) Any term that relates to a document or a statute, rule, or regulation
includes any amendments, modifications, supplements, or any other changes that
may have occurred since the document, statute, rule, or regulation came into
being, including changes that occur after the date of this Amendment.
     SECTION 2. Amendments. The parties hereto hereby agree, pursuant to
Section 14.04 of the Secured Loan Agreement, to amend the Secured Loan Agreement
as follows:
     (a) The definition of Senior Leverage Ratio in Appendix A shall be struck
in its entirety and replaced with:
          “Senior Leverage Ratio” means, with respect to LEAF, the result
obtained by dividing LEAF’S Combined Recourse Debt by LEAF’S Adjusted Partner’s
Capital. For such determination, “Combined Recourse Debt” means all of LEAF’s
debts and liabilities, but excluding third party accounts payable, accrued
expenses, non-recourse debt and intercompany obligations, and “Adjusted
Partner’s Capital” means partner’s capital (in accordance with GAAP with no
adjustment for other comprehensive income accounted for pursuant to SFAS
133/138)

 



--------------------------------------------------------------------------------



 



plus “Due to General Partner” plus subordinated debt, if any. For such
determination (including Section 7.02(jj)), “Due to General Partner” means
amounts, as set forth in the financial statements of LEAF, that are due to LEAF
Financial Corporation and its affiliates, as general partner of LEAF, for
management fees and expenses due for servicing the Securitized Portfolio in
addition to amounts LEAF Financial Corporation has paid for property taxes due
on the Securitized Portfolio that have been billed to Customers.
          (b) Subsection (jj) of Section 7.02 shall be struck in its entirety
and replaced with:
          “(jj) As of the last day of each fiscal quarter commencing
December 31, 2006, LEAF shall maintain “Adjusted Partner’s Capital” of no less
than 75.00% of “partner’s equity” (as reflected in its financial statements) as
of the last day of its offering period pursuant to its Prospectus dated
December 22, 2004 as reported in its December 31, 2006 financial statements.”
     (c) The effective date of this amendment shall be the date hereof.
     SECTION 3. Representations and Warranties.
     Borrower, LEAF and Servicer each hereby severally certifies as to itself
that its respective representations and warranties set forth in Article VI of
the Secured Loan Agreement (and any other representations and warranties made by
Borrower, LEAF or Servicer in the Secured Loan Agreement) are true and correct
on the date hereof with the same force and effect as if made on the date hereof,
except to the extent such representations and warranties speak specifically to
an earlier date in which case they shall have been true and correct on such
date. In addition, Borrower, LEAF and Servicer each severally represents and
warrants (which representations and warranties shall survive the execution and
delivery hereof) that (a) no unwaived Facility Termination Event or Event of
Default (nor any event that but for notice or lapse of time or both would
constitute an unwaived Facility Termination Event or Event of Default) shall
have occurred and be continuing as of the date hereof nor shall any unwaived
Facility Termination Event or Event of Default (nor any event that but for
notice or lapse of time or both would constitute an unwaived Facility
Termination Event or Event of Default) occur due to this Amendment becoming
effective, (b) Borrower, LEAF and Servicer each has the power and authority to
execute and deliver this Amendment and has taken or caused to be taken all
necessary actions to authorize the execution and delivery of this Amendment,
(c) no consent of any other person (including, without limitation, members or
creditors of Borrower, LEAF or Servicer), and no action of, or filing with any
governmental or public body or authority is required to authorize, or is
otherwise required in connection with the execution and performance of this
Amendment, other than such that have been obtained, (d) the Secured Loan
Agreement, as amended by this Amendment, constitutes the legal, valid and
binding obligation of Servicer, LEAF and the Borrower, enforceable against them
in accordance with its terms except as the enforceability thereof may be limited
by bankruptcy, insolvency, moratorium, reorganization and other similar laws of
general application affecting creditors’ rights generally and by general
principles of equity (whether such enforceability is considered in a proceeding
in equity or law), and (e) the execution, delivery and performance of this
Amendment will not violate any provision of any existing law or regulation or
any order or decree of any court, regulatory body or administrative agency or
the certificate of formation or the limited liability company

2



--------------------------------------------------------------------------------



 



agreement of Servicer, LEAF or Borrower or any material indenture, agreement,
mortgage, deed of trust or other instrument to which Servicer, LEAF or the
Borrower is a party or by which it is bound.
     SECTION 4. Ratification. Upon execution of this Amendment, the Secured Loan
Agreement shall be amended in accordance herewith, and the respective rights,
limitations, obligations, duties, liabilities and immunities of the parties
shall hereafter be determined, exercised and enforced subject in all respects to
such amendments, and the terms of this Amendment shall be a part of the Secured
Loan Agreement for any and all purposes. Except as modified and expressly
amended by this Amendment, the Amendment is in all respects ratified and
confirmed, and all the terms, provisions and conditions thereof shall be and
remain in full force and effect.
     SECTION 5. GOVERNING LAW. THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF
LAW PRINCIPLES THEREOF.
     SECTION 6. Counterparts. For the purpose of facilitating the execution of
this Amendment and for other purposes, this Amendment may be executed
simultaneously in any number of counterparts, each of which shall be deemed to
be an original and together shall constitute and be one and the same instrument.
     SECTION 7. Severability of Provisions. If any one or more of the provisions
or terms of this Amendment shall be for any reason whatsoever held invalid, then
such provisions or terms shall be deemed severable from the remaining provisions
or terms of this Amendment and shall in no way affect the validity or
enforceability of the other provisions or terms of this Amendment.
     SECTION 8. Amendment. This Amendment may be amended or modified from time
to time by the parties hereto, but only by an instrument in writing signed by
each of the parties hereto.
     SECTION 9. Headings. The Section headings are not part of this Amendment
and shall not be used in its interpretation.
[REMAINDER OF PAGE IS INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the day and year first above written.

           

LEAF FUND II, LLC,
    as Borrower
          By: /s/ Miles Herman         Name:   Miles Herman        Title:   Vice
President        LEASE EQUITY APPRECIATION FUND II, L.P.,
     as Seller
           By: LEAF FINANCIAL CORPORATION,
         as General Partner             By: /s/ Miles Herman         Name:  
Miles Herman        Title:   President and COO        LEAF FINANCIAL
CORPORATION, as Servicer           By: /s/ Miles Herman         Name:   Miles
Herman        Title:   President and COO        LEAF FUNDING, INC., as
Originator
          By: /s/ Miles Herman         Name:   Miles Herman        Title:  
President and COO     

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as
Collateral Agent and Securities Intermediary
      By:   /s/ Diane L. Reynolds       Name:   Diane L. Reynolds       Title:  
Vice President       WESTLB AG, NEW YORK BRANCH, as Lender
      By:   /s/ Matthew Tallo         Name:   Matthew Tallo        Title:  
Director        By:   /s/ Vesselina Koleva         Name:   Vesselina Koleva     
  Title:   Director     

 